Title: From Thomas Jefferson to John Jay, 9 January 1787
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Jan. 9. 1787.

My last of Dec. 31. acknowleged the receipt of yours of Oct. 12. as the present does those of Oct. 3d. 9th. and 27th. together with the resolution of Congress of Octob. 16. on the claim of Shweighauser. I will proceed in this business on the return of Mr. Barclay, who being fully acquainted with all the circumstances, will be enabled to give me that information the want of which might lead me to do wrong on the one side or the other.
Information of the signature of the treaty with Marocco has been long on it’s passage to you. I will beg leave to recur to dates, that you may see that no part of it has been derived from me. The  first notice I had of it was in a letter from Mr. Barclay dated Daralbeyda August 11th. I received this on the 13th. of September. No secure conveyance offered till the 26th. of the same month, being 13. days after my receipt of it. In my letter of that date, which went by the way of London, I had the honour to inclose you a copy of Mr. Barclay’s letter. The conveyance of the treaty itself is suffering a delay here at present, which all my anxiety cannot prevent. Colo. Franks’s baggage, which came by water from Cadiz to Rouen, has been long and hourly expected. The moment it arrives he will set out to London to have duplicates of the treaty signed by Mr. Adams, and from thence he will proceed to New-York.The Chevalier del Pinto, who treated with us on behalf of Portugal, being resident at London, I have presumed that the causes of the delay of that treaty had been made known to Mr. Adams, and by him communicated to you. I will write to him by Colo. Franks in order that you may be answered on that subject.
The publication of the inclosed extract from my letter of May 27. 1786. will, I fear, have very mischeivous effects. It will tend to draw on the Count de Vergennes the formidable phalanx of the Farms: to prevent his committing himself to me in any conversation which he does not mean for the publick papers: to inspire the same diffidence into all other ministers with whom I might have to transact business: to defeat the little hope, if any hope existed, of getting rid of the farm on the article of tobacco; and to damp that freedom of communication which the resolution of Congress of May 3. 1784. was intended to reestablish.
Observing by the proceedings of Congress that they are about to establish a coinage, I think it my duty to inform them, that a Swiss, of the name of Drost, established here, has invented a method of striking the two faces and the edge of a coin at one stroke. By this and other simplifications of the process of coinage he is enabled to coin from 25000 to 30000 peices a day, with the assistance of only two persons, the peices of metal being first prepared. I send you by Colo. Franks three coins of gold, silver and copper, which you will percieve to be perfect medals: and I can assure you from having seen him coin many, that every peice is as perfect as these. There has certainly never yet been seen any coin, in any country, comparable to this. The best workmen in this way acknolege that his is like a new art. Coin should always be made in the highest perfection possible because it is a great guard against the danger of false coinage. This man would be willing to furnish his implements to Congress, and if they please, he will  go over and instruct a person to carry on the work: nor do I beleive he would ask any thing unreasonable. It would be very desireable that in the institution of a new coinage, we could set out on so perfect a plan as this, and the more so, as while the work is so exquisitely done, it is done cheaper.
I will certainly do the best I can for the reformation of the Consular Convention, being persuaded that our states would be very unwilling to conform their laws either to the Convention, or to the Scheme. But it is too difficult, and too delicate to form sanguine hopes. However that there may be room to reduce the convention as much as circumstances will admit, will it not be expedient for Congress to give me powers, in which there shall be no reference to the scheme? The powers sent me, oblige me to produce that scheme, and certainly the moment it is produced, they will not abate a tittle from it. If they recollect the scheme and insist on it, we can but conclude it: but if they have forgotten it (which may be) and are willing to reconsider the whole subject, perhaps we may get rid of something the more of it. As the delay is not injurious to us, because the Convention whenever and however made is to put us in a worse state than we are in now, I shall venture to defer saying a word on the subject till I can hear from you in answer to this. The full powers may be sufficiently guarded by private instructions to me not to go beyond the former scheme. This delay may be well enough ascribed (whenever I shall have received new powers) to a journey I had before apprised the minister that I should be obliged to take to some mineral waters in the South of France, to see if by their aid I may recover the use of my right hand, of which a dislocation about 4. months ago threatens to deprive me in a great measure. The Surgeons have long insisted on this measure. I shall return by Bourdeaux, Nantes and Lorient to get the necessary information for finishing our commercial regulations here. Permit me however to ask as immediately as possible an answer either affirmative or negative as Congress shall think best, and to ascribe the delay on which I venture to my desire to do what is for the best.
I send you a copy of the late Marine regulations of this country. There are things in it which may become interesting to us. Particularly what relates to the establishment of a marine militia, and their classification.
You will have seen in the publick papers that the king has called an Assembly of the Notables of his country. This has not been done for 160 years past. Of course it calls up all the attention  of the people. The objects of this assembly are not named. Several are conjectured. The tolerating the Protestant religion; removing all the internal custom houses to the frontier; equalising the gabels on salt thro’ the kingdom; the sale of the king’s domains to raise money; or finally the effecting this necessary end by some other means, are talked of. But in truth nothing is known about it. This government practises secrecy so systematically that it never publishes it’s purposes or it’s proceedings sooner or more extensively than necessary. I send you a pamphlet which giving an account of the last Assemblée des notables, may give an idea of what the present will be.
A great desire prevails here of encouraging manufactures. The famous Boulton & Watts, who are at the head of the plated manufactures of Birmingham, the steam mills of London, Copying presses and other mechanical works, have been here. It is said also that Wedgwood has been here, who is famous for his steel manufactories and an earthen ware in the antique stile: but as to this last person I am not certain. It cannot, I believe, be doubted, but that they came at the request of government, and that they will be induced to establish similar manufactures here. The transferring hither those manufactures which contribute so much to draw our commerce to England, will have a great tendency to strengthen our connections with this country, and loosen them with that.
The enfranchising the port of Honfleur at the mouth of the Seine, for multiplying the connections with us, is at present an object. It meets with opposition in the ministry; but I am in hopes it will prevail. If natural causes operate, uninfluenced by accidental circumstances, Bourdeaux and Honfleur or Havre must ultimately take the greatest part of our commerce. The former by the Garonne and canal of Languedoc opens the Southern provinces to us, the latter the Northern ones and Paris. Honfleur will be peculiarly advantageous for our rice, and whale oil, of which the principal consumption is at Paris. Being free, they can be re-exported when the market here shall happen to be overstocked.
The labours of the ensuing summer will close the Eastern half of the harbour of Cherbourg, which will contain and protect forty sail of the line. It has from 50 to 35 feet water next to the cones, shallowing gradually to the shore. Between this and Dunkirk the navigation of the channel will be rendered much safer in the event of a war with England, and invasions on that country become more practicable.

The gazettes of France and Leyden to the present date accompany this. I have the honour to be with sentiments of the most perfect esteem & respect, Sir, your most obedient & most humble servant,

Th: Jefferson

